DETAILED ACTION
Claims 21-40 are pending.  Claims 21-40 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 28 is directed to the limitations for receiving transaction data related to one or more past payment transactions (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); determining a plurality of historical purchase activity progressions (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); receiving transaction data related to a current payment transaction associated with a payment vehicle (Collecting Information, an Observation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); generating a payment vehicle token based on the transaction data related to the current payment transaction (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); affiliating the current payment transaction to the payment vehicle token (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); comparing environmental and/or behavioral data associated with the one or more of the past payment transactions with environmental and/or behavioral data associated with the current payment transaction associated with the payment vehicle token (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity); determining whether a progression associated with the current payment transaction associated with the payment vehicle token maps to at least one of the plurality of historical purchase activity progressions (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity) and generating an indication of at least one predicted purchase transaction based on the at least one of the plurality of historical purchase activity progression (Transmitting the Analyzed Information, an Evaluation and Judgement, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Tracking Transactions for Marketing purposes; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for a Commercial Interaction, i.e. Tracking transactions for Marketing purposes, but for the recitation of generic computer components.  That is, other than reciting a system, one or more computer readable media, one or more processors, and a profiler computing system, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Transactions/Commercial Interactions for Marketing purposes.  For example, determining a plurality of historical purchase activity progressions encompasses a supervisor, car salesman, or analyst seeing that someone keeps purchasing bigger, more expensive vehicles, and thus should market more expensive vehicles, which is an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation, evaluation, and judgment.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Transactions, a Commercial Interaction, i.e. Tracking Transactions for Marketing, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, profiler computing system, processors, and computer readable media are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[025] In accordance with the systems and methods described herein, a profile for the consumer can be generated and stored by a profiler computing system subsequent to the consumer making an online purchase. The online purchase can be made through interactions with a networked user device or computing device (e.g., a laptop, a desktop computer, a smart appliance such as a smart television, a mobile phone, or any other mobile device, such as a tablet computer, and so forth). As described in more detail below, during the online purchase event the purchaser can provide transaction data (e.g., purchase information) to a financial transaction services processor of a merchant, including payment vehicle information, over a network.”

	Which states that any computer, desktop, phone, etc. can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the systems, processors, etc., nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 21 and 35 contain the identified abstract ideas with the no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 22-27, 29-34, and 36-40 contain the identified abstract ideas, further narrowing them, with no new additional elements and any being used being highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg (U.S. Publication No. 2011/031,3835) in view of Carlson (U.S. Publication No. 2017/009,8234) in further view of Reisman (U.S. Publication No. 2014/000,6309).

Regarding Claims 21, 28, and 35, Falkenborg teaches a system of predicting consumer spending behavior based on historical purchase activity progressions, the system ([0202] system) comprising: 
one or more computer readable media storing instructions for predicting the consumer spending behavior ([0461] machine readable medium); and 
one or more processors ([0202] processor in the system) configured to execute the instructions to perform operations comprising: 
receiving, by a profiler computing system , transaction data related to one or more past payment transactions ([0324] transaction data, which are records and history of past purchases are received from a database and [0215] a payment processing network by a system); 
determining a plurality of historical purchase activity progressions ([0298-307] an attrition model is created and scored using the past transaction data (spend behavior model) that depends on [0071] the particular channel, which is over a specific period of time as in [0220] which are [0367] a trend/ pattern/ progression is used in the purchase behavior, such as for a merchant or good or service as in [0318]); 
receiving, by the profiler computing system, transaction data related to a current payment transaction associated with a payment vehicle ([0125] current transaction information/data is received over [0215] a payment processing network, a payment vehicle); 
generating a payment vehicle token based on the transaction data related to the current payment transaction ([0085] an identifier/token such as a GUID is received and identified for each of the current transactions); 
affiliating the current payment transaction to the payment vehicle token ([0115-116] the GUID/token is matched to the current transaction); 
comparing environmental and/or behavioral data associated with the one or more of the past payment transactions with environmental and/or behavioral data associated with the current payment transaction associated with the payment vehicle token ([0318] the behavioral data (purchase behavior) from transaction data which include the [0072] profile for a customer of a current transaction is used to update the transaction profiles used for the model as in [0053], and the [0216] attrition prediction tool is used to compare short term and current transactions of a consumer behavior, such as [0199] and short term/current as in [0216] which utilizes changes in spending volume change velocity, a variation); 
generating an indication of at least one predicted purchase transaction based on the at least one of the plurality of historical purchase activity progression ([0189] the system predicts the future purchases of the user using the historical information using [0385] trends of aggregated purchases to predict further trends, behaviors, and transactions which are indications of progressions, which are predicted as in [0189-0191])).
Although Falkenborg teaches a progression or change velocity as in [0225] where there is a detected volume change (or progression as in Applicant’s specification [053] which shows that a progression is a change in usage – i.e. a determined progression using past a current payments), it does not explicitly state mapping to one of the historical purchase activities.
Carlson teaches determining/identifying whether a progression of one or more of the past payment transactions to the current payment vehicle-based payment transaction maps to one of the historical purchase activity progressions from the plurality of historical purchase activity progressions ([0108] mapping of purchase identifiers to account data, such as the account data of Falkenborg which contains behavior information). 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the change/velocity detection in trends of Falkenborg with the mapping to behavioral data of Carlson as they are analogous art which both teach solutions in predicting behaviors of consumers, and the combination would lead to better predictive data which would increase conversion of marketing/advertising campaigns, such as targeted offers, as taught in [0053] of Carlson.
Although the combination of Falkenborg and Carlson teach use of a GUI with the mapping of purchase identifiers, they do not explicitly state use of a token.
Reisman teaches use of anonymous tokens or identifiers for each transaction as in [0166-168] where every current transaction uses this process.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the GUID of transactions of the combination of Falkenborg and Carlson with the tokenization of transactions of Reisman as they are analogous art which all teach solutions in predicting behaviors of consumers as it pertains to a product or a service, it is old and well-known in the art at the time the claimed invention was filed to tokenize transactions for anonymity and security purposes, and the combination would lead to an increase in value to the post service market data and thus improve efficiency and pricing, increasing profits, as taught in [0100] of Reisman.
Regarding Claims 22, 29, and 36, the combination of Falkenborg, Carlson, and Resiman teaches wherein the environmental and/or behavioral data associated with the one or more of the past payment transactions or the current payment transaction as in Claim 21 above. 
Falkenburg teaches includes, one or more of: 
data related to the channel of purchase used in the payment transaction ([0041] portal information is used); 
temporal data related to the payment transaction ([0079] timestamps of the data); 
data related to the geographical location of the consumer or merchant in the payment transaction ([0042] location of the merchant); 
data related to the merchant in the payment transaction ([0029] merchant data); 
data related to a good or service being transacted for in the payment transaction ([0042] product/good and service information);; 
data related to any online activity of the consumer ([0432-433] transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account); and 
transaction data related to the payment transaction ([0432-433] transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account).
Regarding Claims 23, 30, and 37, the combination of Falkenborg, Carlson, and Resiman teaches wherein the determining of whether the progression associated with the current payment transaction associated with the payment vehicle token maps to the at least one of the plurality of historical purchase activity progressions 
Falkenborg in combination teaches comprises: 
determining whether the environmental and/or behavioral data associated with the one or more past payment transactions and the environmental and/or behavioral data associated with the current payment transaction reflects one or more trends in environmental and/or behavioral data for the plurality of historical purchase activity progressions ([0367] the system uses past historical behavioral data, such as the past 6 months and determines a deviation in the current time, such as in the past 2 weeks, to further reflect a trend or progression).
Regarding Claims 24, 31, and 38, Falkenborg teaches generating an indication of one or more environmental and/or behavioral data associated with the at least one predicted purchase transaction ([0385] trends use aggregated purchase to predict further trends, behaviors, and transactions).
Regarding Claims 25 and 32, Falkenborg teaches generating a targeted offer for a consumer based on the indication of the predicted purchase transaction ([0071] predicted model for purchasing use used to provide customized targeted offer for a customer over their particular channel)
Regarding Claims 26 and 33, Falkenborg teaches The method of claim 25, further comprising: 
transmitting the targeted offer to the consumer based on the indication of the predicted purchase transaction, the targeted offer being an electronic offer to the consumer ([0097] online offer sent via a portal, or electronically)..
Regarding Claims 27, 34, and 40, Falkenborg teaches further comprising: 
transmitting the indication of the at least one predicted purchase transaction, the indication of the at least one predicted purchase transaction being an indication of a change in a usage of one or more payment vehicles or payment networks used in payment transactions ([0238-239] transaction changes or velocities are tracked by the system over the payment network of Claim 1 above).
Regarding Claim 39, Claim 39 is taught for the same reasons and rationale as in Claims 25 and 26 above.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20170201779 A1
Publicover; Mark W. et al.
COMPUTERIZED METHOD AND SYSTEM FOR PROVIDING CUSTOMIZED ENTERTAINMENT CONTENT
US 20170098234 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO REWARD USER INTERACTIONS
US 20140006309 A1
Reisman; Richard
METHOD AND APPARATUS FOR COLLECTING DATA FOR AN ITEM
US 20130346264 A1
Falkenborg; Nathan Kona et al.
Systems and Methods to Identify Affluence Levels of Accounts
US 20110313835 A1
Falkenborg; Nathan Kona et al.
Systems and Methods to Prevent Potential Attrition of Consumer Payment Account
US 20170200192 A1
DeAngelo; Scott Wayne et al.
SYSTEMS AND METHODS FOR IDENTIFICATION OF PREDICTED CONSUMER SPEND BASED ON HISTORICAL PURCHASE ACTIVITY PROGRESSIONS
US 20160063546 A1
Ghosh; Debashis et al.
METHOD AND SYSTEM FOR MAKING TIMELY AND TARGETED OFFERS
US 20160012457 A1
Unser; Kenny et al.
METHOD AND SYSTEM FOR SALES STRATEGY OPTIMIZATION
US 20160012452 A1
Unser; Kenny et al.
METHOD AND SYSTEM FOR DETERMINING CARD HOLDER PREFERENCE
US 20150039388 A1
Rajaraman; Arun
SYSTEM AND METHOD FOR DETERMINING CONSUMER PROFILES FOR TARGETED MARKETPLACE ACTIVITIES
US 20150019329 A1
Ramer; Jorey et al.
Dynamic Bidding and Expected Value
US 20140172625 A1
Reisman; Richard
Method And Apparatus For Collecting Data For An Item
US 20140074687 A1
Halpern; Paul
ASSESSING CONSUMER PURCHASE BEHAVIOR IN MAKING A FINANCIAL CONTRACT AUTHORIZATION DECISION
US 20130218670 A1
Spears; Joseph et al.
SYSTEMS AND METHODS TO PROCESS AN OFFER CAMPAIGN BASED ON INELIGIBILITY
US 20130218664 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PROVIDE AND ADJUST OFFERS
US 20130204703 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PROCESS REFERRALS IN OFFER CAMPAIGNS
US 20130197991 A1
Basu; Gourab et al.
SYSTEMS AND METHODS TO PROCESS PAYMENTS BASED ON PAYMENT DEALS
US 20130191213 A1
Beck; Andrew et al.
SYSTEMS AND METHODS TO FORMULATE OFFERS VIA MOBILE DEVICES AND TRANSACTION DATA
US 20130191198 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO REDEEM OFFERS BASED ON A PREDETERMINED GEOGRAPHIC REGION
US 20130191195 A1
Carlson; Mark et al.
SYSTEMS AND METHODS TO PRESENT AND PROCESS OFFERS
US 20130151388 A1
Falkenborg; Nathan Kona et al.
SYSTEMS AND METHODS TO IDENTIFY AFFLUENCE LEVELS OF ACCOUNTS
US 20120158455 A1
Pathak; Nishith et al.
ESTIMATING VALUE OF USER'S SOCIAL INFLUENCE ON OTHER USERS OF COMPUTER NETWORK SYSTEM
US 20120109734 A1
Fordyce, III; Edward W. et al.
Systems and Methods to Match Identifiers
US 20120066065 A1
Switzer; Nancy
Systems and Methods to Segment Customers
US 20110313900 A1
Falkenborg; Nathan Kona et al.
Systems and Methods to Predict Potential Attrition of Consumer Payment Account
US 20110231305 A1
Winters; Michelle Eng
Systems and Methods to Identify Spending Patterns
US 20110231258 A1
Winters; Michelle Eng
Systems and Methods to Distribute Advertisement Opportunities to Merchants
US 20110231257 A1
Winters; Michelle Eng
Systems and Methods to Identify Differences in Spending Patterns
US 20110231225 A1
Winters; Michelle Eng
Systems and Methods to Identify Customers Based on Spending Patterns
US 20110093327 A1
Fordyce, III; Edward W. et al.
Systems and Methods to Match Identifiers
US 20110087519 A1
Fordyce, III; Edward W. et al.
Systems and Methods for Panel Enhancement with Transaction Data
US 20100161379 A1
Bene; Marc Del et al.
METHODS AND SYSTEMS FOR PREDICTING CONSUMER BEHAVIOR FROM TRANSACTION CARD PURCHASES
US 9773246 B2
Faith; Patrick et al.
Pre-authorization of a transaction using predictive modeling
US 9706265 B2
Harrison; David A.
Automatic communications between networked devices such as televisions and mobile devices
US 9535897 B2
Anderson; Glen et al.
Content recommendation system using a neural network language model
US 8706647 B2
Pathak; Nishith et al.
Estimating value of user's social influence on other users of computer network system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/16/2022